Title: To John Adams from Griffin Greene, 18 June 1786
From: Greene, Griffin
To: Adams, John


     
      Dear Sir
      Rotterdam June 18 1786
     
     I doubt not that you will excuse the liberty I take in addressing this letter to you, when you make your self acquainted with the motive that I am actuated by, which will be clearly proved by reading the inclosed. I came acquainted with the unhappy Mans case by the information of Mr David Gregorie Junr. of Dunkerque who is much desposed to help the poor & destressed, I sail from hear in two or three Days so that it will not be in my power to do any thing further, I am fully convinced that the goodness of your heart will induce you to do every thing in your power for to get the unfortunate releved I am, / Dear Sir / Your / Most Hume. Servt.
     
      Griffin Greene
     
     
     ENCLOSURE
     
      (Copy)
      Dunkirk the 5th. June 1786.
     
     Alexander Gross born at Cape Cod in the Town of Truro Boston Harbour Bay Anno 1757, sailed wth Capt. Samuel Gross from Cohasset. Was taken in the Year 1778 by an English Letter of Marque belonging to Liverpool & brought in there, where he remained in Prison for four Months, was taken from thence & brought on board a Tender bound to Plymouth—was from thence transferred to the Duke’s Man of War of 98 Guns where he remained about three Years with as little Liberty as they could give nothwithstanding of which he made his Escape & went on board of a Sloop called the Charlotte Capt. John Mc.Gregor belonging to Southampton & bound from thence to Cork loaded with Bark, was only four Days on board when the Sloop was taken viz. 21st. Febry. 1782 by the Countess Davaux from Dunkirk, Capt. Carry, & ransomed for 200 Guineas, for Security of the Payment of which Sum, he the said Alexander Gross was given as Hostage, brought into Dunkirk & put in Prison there the 25th. of same Month where he still is detained & kept at the rate of 24 Sols per Day for Nourishment & Jailors Fees— Says he has never heard for certain what became of the Vessel, but a Person who came to Dunkirk told him he saw Capt. Mc.Gregor in London

who hearing he had been in Dunkirk asked him if he knew Alexander Gross Hostage for the Charlotte & from that Time has never heard more of him, but a Report was spread that the Ship was lost in going from the Land’s End to Cork, where she was addressed to Mr. John Wolf Merchant there. The Hostage further says he gave a few Lines to a Person who was some Time in the same Prison with him, this Person applied to a Counsellor in London who wrote to Southampton & Cork to enquire what became of the Vessel & Owners, & wrote he could do nothing for the Hostage, as he could neither find Owner, Captain or Vessel the particular Time that this happened the Hostage does not recollect.
     
      N.B. Exclusive of the Ransom money, the Expences of the Hostage must be paid before he is released, these well be pretty considerable as he was kept for some Time at the Rate of three Livres per Day, & Clothes furnished him, till the Owners of the Privateer began to fear that the Ransom-money would not be paid so soon as they at first expected, they put the Hostage to the King’s Allowance of the 24 Sols per Day as mentioned on the other Side— They have since stopt Payment & made an Arragement with their Creditors.
     
    